Title: From Abigail Smith Adams to Sarah Smith Adams, 23 February 1806
From: Adams, Abigail Smith
To: Adams, Sarah Smith



my Dear Daughter
Quincy Febry 23d 1806

your Letter of Feb’ry I duly recived, and Should Sooner have replied to it, but I wished to consider the subject of it maturely, and to give you the best advise in my power.
If you have a prospect that you can be supplied with a number of Boarders in the spring, it will be adviseable for you to continue your House, but you certainly cannot make it answer with one only. commencing in winter when you must necessarily consume more wood, renderd housekeeping more expensive.
I will remit you a Hundred Dollars the present year for Abbes Board, and this I Shall take from the income of half a Farm left me by my Father. you are not a Stranger to the embarrassment we were plunged into by the failure of the House of Bird and Savage. expecting them to have been Secure, Money was taken from where it was safely lodged drawn into their hands, and there sunk by their failure at the same time your Father had made a purchase of a Farm which required that money to pay it. concequently he has been obliged to take what he had at interest, and fullfill his engagements as fast as he could. there is Still a considerable Sum due, and he is Strugling to get through it. this has kept us So Short of ready money, that I Sometimes experience great mortifications in concequence of it—it is in vain to complain of a Life devoted to the public and of Services renderd a country, which who are blindly and wantonly throwing away those blessings obtainded for them.
My interest will not be due untill April when I will remit you 50 Dollars. I wish it was in my power to do more for you. you must not get discouraged. I trust you will finally Succeed.
Charity is making Money from her Indian Medicine, and her nostrums: I really think if she possessd common prudence She might do very well, but She is no sooner successfull, than her head is turned and she becomes Such a boaster that She ruins all her plans. Several persons have applied to her from this town, in consumptive cases, by which means I have heard more of her than I Should otherways. She cannot help making daily boasts of the money She acquires. She has ten Dollars for every mess. but if the patient dyes before the Medicine is expended She returns part of the money. in some instances her Medicine has been successfull, and I do not doubt but that She has acquired a good deal of property by it. She Says her House is thronged from morning till Night. She undertakes to cure the most inveterate deafness. but She Should remember the Hen who laid the golden Egg. by aiming at too much, She may lose the whole
your Friends here all desire to be rememberd to you. I am quite alone now, Save Susan and little John. Mrs Adams has been in Boston this month with her Sister. Mr Adams is attending the gen’ll court—Louissa is with her Sister who is very unwell. we have many fears least she is in a decline.
My Love to Abbe from your / affectionate Mother
A Adams